UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report(Date of earliest event reported):March 19, 2007 Corcept Therapeutics Incorporated (Exact name of registrant as specified in its charter) Delaware 000-50679 77-0487658 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 149 Commonwealth Drive Menlo Park, CA94025 (Address of principal executive offices, with zip code) (650) 327-3270 (Registrant's telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. On March 19, 2007 Corcept Therapeutics Incorporated issued a press release announcing that Study 06, the last of three Phase 3 trials evaluating CORLUX® for treating the psychotic features of Psychotic Major Depression, did not achieve statistical significance with respect to its primary endpoint. Item 9.01 Financial Statements and Exhibits. Exhibit 99.1 Press Release dated March 19, 2007 -2- SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CORCEPT THERAPEUTICS INCORPORATED Date:March 23, 2007 By: /s/ Fred Kurland Fred Kurland Chief Financial Officer -3- Exhibit Index Exhibit No. Description 99.1 Study 06 Results -4-
